Citation Nr: 9905587	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-03 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
April 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's low back disability is currently manifested 
by complaints of chronic back pain and stiffness, 
necessitating medication for relief, mild rigidity and 
tenderness, and moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for a chronic 
low back strain is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected chronic low back strain, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

In an August 1977 rating decision, the RO granted service 
connection for a chronic low back strain based, in large 
measure, on service medical records that showed that the 
veteran injured his back in a motor vehicle accident in July 
1974.  A 10 percent disability evaluation was assigned under 
Diagnostic Code 5295.

Employee health records, dated from December 1980 to June 
1996, and VA outpatient treatment records, dated from January 
1996 to March 1998, are associated with the claims file and 
reflect the veteran's complaints of low back pain.  According 
to a June 1996 employee health record, the veteran was seen 
with complaints of back stiffening.  There was tenderness in 
the low back areas and the impression was bilateral acute SI 
(sacroiliac) strain.  Medication was recommended and the 
veteran returned to work.

An August 1996 VA outpatient record indicates that the 
veteran was seen with complaints of mid back pain and was 
observed to have an unsteady gait.  There was tenderness at 
the paraspinal muscles in the lumbar area.  Single leg reflex 
was to 70 degrees with a normal neurological examination.  
The assessment was lumbar strain/sprain.  In November 1996, 
the veteran was seen again in the VA clinic with complaints 
of increased low back pain and decreased range of motion.  
Examination revealed increased tenderness to the L5 area on 
the right side with single leg reflex to 70 degrees on the 
right.  The assessment was chronic back pain.  Pain 
medication and a physical therapy consultation were 
recommended.  

According to the November 1996 record of his initial physical 
therapy evaluation, the veteran said he was a VA policemen 
and continued to work while receiving treatment for low back 
pain.  He rated his pain as an 8 on a scale of 1 to 10, but 
was not observed to be in apparent distress.  His range of 
motion was within normal limits, with normal strength and 
right scoliosis.  The assessment was tightness across the low 
back and range of motion deficits.  The veteran received 
several physical therapy treatments and, at the end of 
December 1996, reported feeling fine with occasional twinges 
of left hip, SI pain.  In a January 1996(1997?) record entry, 
the veteran's physical therapist said he attended seven of 
sixteen-scheduled physical therapy appointments and his chief 
complaint remained twinges in the right sacroiliac region and 
sidebending.  Low back range of motion showed flexion and 
extension within normal limits, sidebending was within normal 
limits with twinges of pain in his right sacroiliac and 
rotation was normal.  The physical therapist commented that 
the veteran was erratic with attendance and voiced no concern 
with pain unless specifically questioned, with no 
apprehension about positioning, movement or exercise.  He was 
discharged from physical therapy.

The RO received the veteran's claim for an increased rating 
in January 1997.  In February 1997, he failed to report for a 
scheduled VA examination.

A November 1997 VA outpatient record indicates that the 
veteran was seen with complaints of back pain over his 
kidney.  A nephrology consultation report included an 
assessment of recurrent glucosuria.  In March 1998, the 
veteran was seen with complaints of low back pain, according 
to the outpatient VA record.  Examination revealed right-
sided paraspinal tenderness and decreased range of motion 
secondary to pain, with normal gait and sensory examination.  
The diagnostic impression was mechanical low back pain for 
which rest and medication was prescribed.

In his March 1998 substantive appeal, the veteran said his 
work duties required that he drive and that precluded his 
taking pain medication until the end of the day.  The delay 
in taking the medication meant he was stiff and in pain most 
of the day.  He said he received injections in his back to 
relieve some of his stiffness and spasms.

In July 1998, the veteran underwent VA orthopedic examination 
and gave a history of intermittent back pain since his 1974 
injury in service.  The veteran said he was a dog handler in 
service and injured his back while pulling a German shepherd.  
He said in 1995, he fell on his back while at work trying to 
step over a barricade and experienced severe low back pain 
that lasted several days.  Currently, the veteran complained 
of lower back stiffness and pain.  He said he had to move 
cautiously, standing for one hour produced low back pain and 
sitting for twenty minutes caused aggravation of pain.  The 
veteran said he avoided heavy lifting and thought that cold, 
rainy weather aggravated his symptoms.  On a scale of 1 to 
10, the veteran rated his back pain as usually around a 5.  
He said he took Robaxin and Naprosyn as needed and tried 
physical therapy in the past that was not helpful.  He did 
not wear a back brace.  The veteran described an episode of 
back pain the previous month when he awoke with low back pain 
that was much worse on the right side and caused him to be 
laid up for several days.  He was seen in the VA medical 
center where he worked as a policeman.  

Objective findings of the spine revealed a mild 
dextroscoliosis.  The musculature of the back was mildly 
rigid.  There was tenderness to palpation over the lower 
lumbar spine and the right sacroiliac region.  Range of 
motion was forward flexion to 70 degrees, extension to 20 
degrees and right and left flexion to 30 degrees.  The 
examiner indicated that the veteran's motions were limited by 
pain.  The diagnosis was chronic lumbosacral strain and x-
rays of the veteran's lumbosacral spine were normal.

In July 1998, the RO assigned a 20 percent evaluation to the 
veteran's low back disability under Diagnostic Code 5292.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's low back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Upon review of the evidence of record, the Board 
is of the opinion that no more than moderate limitation of 
motion is shown.  The Board notes that when the veteran was 
examined by VA in July 1998, he had forward flexion to 70 
degrees with mildly rigid musculature and the examiner said 
motions were limited by pain.  However, this mildly to 
moderately forward flexion is consistent with other even 
greater ranges of motion obtained on forward flexion on 
previous examinations, notably VA clinic examination in 
January 1996 (1997) when a VA physical therapist described 
his range of motion as within normal limits.  X-rays taken of 
the veteran's back in July 1998 were normal with no evidence 
of degenerative changes.  Further, while in November 1996, 
the veteran rated his low back pain as an 8 on a scale of 1 
to 10, in July 1998 he rated it as a 5 on a scale of 1 to 10. 
Accordingly, even if functional loss due to pain on flare-ups 
or due to excess fatigability of the low back musculature is 
considered, the Board believes that no more than moderate 
impairment of low back motion is shown due to service-
connected chronic low back strain.  See DeLuca v. Brown, 8 
Vet. App. at 204-7.

A 40 percent evaluation could be assigned under Diagnostic 
5295 for severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space or some of the 
above with abnormal mobility on forced motion.  However, such 
severe symptomatology is not persuasively shown.  While mild 
dextroscoliosis was observed on recent examination, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or some of these 
symptoms with abnormal mobility on forced motion have not 
been shown.  In others words, the veteran has on occasion, 
shown an incident symptom contemplated in the 40 percent 
evaluation under Diagnostic Code 5295, but on the whole, his 
symptomatology has not amounted or even more nearly 
approximately, the symptomatology associated with severe 
lumbosacral strain under that code.  Even when the factors of 
weakened movement, excess fatigability or incoordination of 
the affected lumbosacral spine area and functional loss due 
to pain is considered, as required by the DeLuca case, an 
increased rating is not warranted.  This is because, as 
indicated above, the range of motion of the lumbar spine is 
only slightly, or at most moderately, limited by the service-
connected low back disability.

Even if the service-connected low back disorder were rated by 
analogy to intervertebral disc syndrome under Diagnostic Code 
5293, a higher rating is not warranted.  The functional loss 
contemplated by 38 C.F.R. §§ 4.40 and 4.45 such as to warrant 
a finding of severe intervertebral disc syndrome, and thus a 
rating of 40 percent under Diagnostic Code 5293, is not 
shown.  The neurological findings associated with the 
veteran's low back disorder have been consistently within 
normal limits, despite his complaints of pain.  It is 
interesting to note in this regard, that the VA physical 
therapist appeared to question the veracity of the veteran's 
complaints of pain and, although he asserted in March 1998 
that he had received injections in his back to relieve pain 
and spasms, the medical evidence is entirely negative for 
complaints of spasms or treatment that involved back 
injections and the veteran did not complain of spasm at his 
July 1998 VA examination.  Thus, even if the veteran's low 
back disorder were rated by analogy to intervertebral disc 
syndrome, severe intervertebral disc syndrome manifested by 
recurring attacks with intermittent relief is, in the Board's 
opinion, not demonstrated because the rating depends, in 
part, on an accurate description of symptoms, including their 
frequency and severity.  The Board finds that the service-
connected low back disorder would not warrant a rating in 
excess of 20 percent under Diagnostic Code 5293.

Thus, although the service-connected low back disorder could 
be rated by recourse to several diagnostic codes, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes in order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1998).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 20 
percent evaluation assigned under Diagnostic Code 5292 
accurately reflects the actual degree of functional 
impairment demonstrated in this case.  38 C.F.R. §§ 4.10, 
4.40. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. § 
5107(b).






ORDER

An increased evaluation for chronic low back strain is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

